110-4020 Viking Way Richmond, BC V6V 2L4CANADA tel+1 fax +1 www.norsat.com July 9, Mr. Jay Webb Reviewing Accountant US Securities and Exchange Commission Mail Stop 6010, Washington, D.C. 20549 U.S.A. Dear Mr. Webb: Subject: Norsat International, Inc. Form 20F for the Fiscal Year Ended December 31, 2007 File No. 000-12600 We are writing in response to your review letter dated June 24, 2008.Please find attached the following items: 1.) An explanation to questions posed under (i) Revenue Recognition, page 50 on the Form 20-F filing for the fiscal year ended December 31, 2007 . 2.) Draft amended CEO certifications that include the required language referring to the certifying officers’ responsibility for establishing and maintaining internal control over financial reporting for the company.( Exhibit 32.1) 3.) Draft amended CFO certifications that include the required language referring to the certifying officers’ responsibility for establishing and maintaining internal control over financial reporting for the company.( Exhibit 32.2) We acknowledge that: • the company is responsible for the adequacy and accuracy of the disclosure in the filing; • staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Eugene Syho MBA, CMA Chief Financial Officer Norsat International, Inc. 1 110-4020 Viking Way Richmond, BC V6V 2L4CANADA tel+1 fax +1 www.norsat.com 1.
